                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

JABBAR MUHAMMAD ALI WILLIAMS,            )
                                         )
     Plaintiff,                          )
                                         )
v.                                       )           CV419-136
                                         )           CV419-137
IAN HEAP, et al.,                        )           CV419-138
                                         )           CV419-145
      Defendants.                        )           CV419-146
                                         )           CV419-147
                                         )

         ORDER AND REPORT AND RECOMMENDATION

     On April 19, 2019, this Court recommended the dismissal of a

complaint filed by plaintiff against multiple defendants because he failed to

comply with a Court order and failed to update his address with the Court.

CV419-061, doc. 5.    That recommendation was adopted by the assigned

District Judge on May 10, 2019 when plaintiff failed to file objections. Id.,

doc. 7. Plaintiff has since filed a series of cases—listed above—alleging

factually similar circumstances against several of the defendants in the

previous cases. He has also filed a motion to proceed in forma pauperis in

each of these cases. These applications, however, do not contain sufficient

indicia of indigency. Accordingly, the Court entered an order requiring

plaintiff to supplement his IFP request by August 19, 2019. See, e.g., CV419-
136, doc. 8. Plaintiff failed to do so, instead filing a “Motion to Expedite

Ruling.” Doc. 9.1 In this motion, he alleges that the undersigned “has

partaken in illegal acts such as bribery which in the same would be

corruption.” Id. at 2. Based on some of these allegations, the Court was

concerned that plaintiff had either filed an appeal with the Eleventh Circuit

Court of Appeals either on the merits of the prior dismissal or pursuant to

the Judicial Conduct and Disability Act of 1980, 28 U.S.C. §§ 351-364 and the

Rules for Judicial-Conduct and Judicial-Disability Proceedings. Either would

have called into question the jurisdiction of this Court or the ability of the

undersigned to dispose of plaintiff’s case. However, it has been nearly four

months since plaintiff filed his allegations and the Court has not been made

aware of any properly filed complaint or appeal. See 28 U.S.C. § 351(c).

      All of these cases should, therefore, be dismissed without prejudice

because plaintiff has failed to comply with the August 19, 2019, deadline for

returning an amended IFP request. This Court has the authority to prune

cases from its dockets where parties have failed to comply with its Orders.

See L.R. 41(b); see Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(courts have the inherent authority to dismiss claims for lack of prosecution);



1
 Plaintiff has filed the same motion in each of the above captioned cases. For ease of
reference, the Court cites to the document in CV419-136 at doc. 9.
                                           2
Mingo v. Sugar Cane Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989);

Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United

States, CV491-277 (S.D. Ga. June 10, 1992). Plaintiff’s case should thus be

DISMISSED without prejudice for failing to comply with the Court’s Order.

      Out of an abundance of caution, in the event plaintiff did intend to file

a complaint regarding the undersigned, the Clerk of Court is DIRECTED to

immediately submit a copy of this Report and Recommendation (R&R) as

well as a copy of plaintiff’s Motion to Expedite Ruling to the Chief Judge of

the District for his review and reassignment—if the chief judge believes it is

necessary.2 If, after the expiration of 14 days, the Chief Judge has not taken

any action to refer this matter to the Chief Judge of the Circuit, see 11th Cir.

JDCR 5, this R&R shall be submitted to the district judge assigned to this

action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this R&R




2
  28 U.S.C. § 455 requires the recusal of a judge where “he has a personal bias or
prejudice concerning a party, or personal knowledge of disputed evidentiary facts
concerning the proceeding.” It is the undersigned’s opinion that the allegations
contained within the motion to expedite are too speculative to convince a reasonable
person of bias. See, e.g., United States v. Miranne, 688 F.2d 980, 985 (5th Cir. 1982);
see also doc. 9 at 2 (plaintiff’s allegation that he “currently [has] an alien substance in
my stomach that is attacking me daily and punishing me for filing my complaints.
Another source has control of my body and putting corrupt thoughts in my head. I’m
being attacked verbally by other citizens who are being controlled by another source,
daily. We are being mind controlled and I want accept the oppression.”).
                                               3
with the Court and serve a copy on all parties. The document should be

captioned “Objections to Magistrate Judge’s Report and Recommendations.”

Any request for additional time to file objections should be filed with the

Clerk for consideration by the assigned district judge.

      After the objections period has ended, the Clerk shall submit this R&R

together with any objections to the assigned district judge. The district judge

will review the magistrate judge’s findings and recommendation pursuant to

28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to timely file

objections will result in the waiver of rights on appeal. 11th Cir. R. 3-1; see

Symonett v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016);

Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED, this

18th day of December, 2019.

                                    _______________________________
                                      ___________________________
                                    CHR
                                      HRISTO
                                           TO P ER L. RAY
                                      HRISTOPHER
                                            OPH
                                    UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                      4
